DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being obvious over Maruta (US 20130253933 A1) hereinafter Maruta.
Regarding claim 1, Maruta teaches A sound control device for vehicle (“VOICE RECOGNITION DEVICE AND NAVIGATION DEVICE” in ¶[Title]) comprising: processing circuitry to detect a vehicle speed (“The vehicle state detecting unit 7 is connected to an in-vehicle network (not shown) to acquire vehicle information such as vehicle speed” in ¶[0020]), to change a threshold in accordance with the vehicle speed detected (“The control unit 9 refers to the vehicle information acquired by the vehicle state detecting unit 7 to determine whether the vehicle is in a steady operation state or in an abnormal operation state.” in ¶[0021]), to calculate a gain value of an input sound inputted to a microphone (“The gain setting unit 6 adjusts the volume of an input to the microphone 1.” in ¶[0020]): Maruta does not specifically disclose the device further comprising and to mute the input sound when the calculated gain value of the input sound is equal to or greater than the threshold changed however,
Since Maruta teaches setting the gain of the microphone based on the vehicle speed (“In the parameter table, regarding each of the recognition parameters of the aforementioned threshold for voice power detection, the timeout time, a microphone gain value, and so on, a value to be set in a case where the vehicle is in the steady operation state and a value to be set in a case where the vehicle is in the abnormal operation state are stored.” in ¶[0026]), 
And Since Maruta also teaches the capability of muting the audio of the speaker  to improve the process of voice recognition in (“Also, it is typical of the user to mute (stop) the audio in order to eliminate the effect of the output voice of the audio and maintain the voice recognition performance before or aft” in ¶[0047]),

Since setting the microphone gain as taught by Maruta is based on the vehicle speed (see rejection above) and since mute is merely a very low gain value, 
It would have been a designer’s choice to lower the gain of the microphone to the mute level, especially since the specific setting will not produce any unexpected results.
Regarding claim 7, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 1 (see rejection of claim 1 above).
Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Maruta (US 20130253933 A1) hereinafter Maruta in view of Silfvast et al. (US 5524060) hereinafter Silfvast.
Regarding claim 2, Maruta as modified teaches the device of claim 1, Maruta as modified does not specifically disclose the device further comprising  wherein the processing circuitry changes a gain value of an output sound in proportion to the gain value of the input sound however,
Since it is known in the art as evidenced by Silfvast that an audio processing device can further comprise wherein the processing circuitry changes a gain value of an output sound in proportion to the gain value of the input sound in (“The microprocessor reads gain values from the electronic storage according to the input signal proportional to the signal strength of the input audio signal, and generates the control signal fed to the variable-gain amplifier, which then varies the gain applied to the input audio signal to provide the output audio signal” in Col. 3, Lines 37-42),
An ordinary skilled in the art would have been motivated to modify Murata as modified with the teachings of Silfvast for the benefit of improving the control over the output of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Maruta as modified with Silfvast.
Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Maruta (US 20130253933 A1) hereinafter Maruta in view of Adradi (US 20110106440 A1) hereinafter Adradi.
Regarding claim 3, Maruta as modified teaches the device of claim 1,  Maruta does not specifically disclose the device further comprising wherein the processing circuitry changes a frequency characteristic of the input sound in accordance with the vehicle speed detected however,
Since it is known in the art as evidenced by Adradi for an audio processing device to further comprise wherein the processing circuitry changes a frequency characteristic of the input sound in accordance with the vehicle speed detected in (“Since the vehicle can create different pitched noises as the speed changes, the processor 106 can also be programmed to adjust the predetermined range of sound frequencies being analyzed according to the currently determined speed of the vehicle.” in ¶[0021]),
An ordinary skilled in the art would be motivated to modify Maruta as modified with th teachings of Adradi for the benefit of improving the control over the output audio of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Maruta as modified with Adradi.
Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Maruta (US 20130253933 A1) hereinafter Maruta in view of Wacquant et al. (US 20160029111 A1) hereinafter Wacquant.
Regarding claim 5, Maruta as modified teaches the device of claim 1, Maruta does not specifically disclose the device further comprising wherein the processing circuitry outputs the input sound inputted to the microphone provided in a vicinity of a driver's seat to a speaker provided in a vicinity of a rear seat however,
Since it is known in the art as evidenced by Wacquant for a device to further comprise wherein the processing circuitry outputs the input sound inputted to the microphone provided in a vicinity of a driver's seat to a speaker provided in a vicinity of a rear seat in (“Thus, for example, and with reference 
An ordinary skilled in the art would be motivated to modify Maruta as modified with the teachings of Wacquant for the benefit of improving audio inside the vehicle,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Maruta as modified with Wacquant.
Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Maruta (US 20130253933 A1) hereinafter Maruta in view of Helm et al. (US 20160080861 A1) hereinafter Helm.
Regarding claim 6, Maruta as modified teaches the device of claim 1, Maruta does not specifically disclose the device further comprising wherein the processing circuitry outputs the input sound inputted to the microphone provided in a vicinity of a driver's seat to a handsfree communication partner however,
Since it is known in the art as evidenced by Helm for an audio processing device to further comprise wherein the processing circuitry outputs the input sound inputted to the microphone provided in a vicinity of a driver's seat to a handsfree communication partner in (“Hands-free phone systems for vehicles allow a driver to talk on the phone without taking his or her hands off the wheel or eyes off the road.  These systems often connect to a mobile phone through a Bluetooth or similar wireless connection and utilize the vehicle's audio system including speakers and a microphone.  Because these systems are generally designed to aid the driver, the microphone included in the vehicle's audio system is often configured to be biased toward a single direction, specifically toward the driver's seat.” in ¶[0001]),

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Maruta as modified with Helm.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: Starting with claim 1 it recites “A sound control device for vehicle”, examiner believes not having an “a” before the “vehicle” makes the claim less clear, especially since the vehicle is recited later in the claim, similar issue with claim 7, if corrections are to be made careful attention should be made to avoid a rejection under antecedent basis.
As for the rest of the claims 2-6, similar issues are present in the preamble of claims 2-6 , namely “The sound control device for vehicle” also should have an “a” before the “vehicle”.  Appropriate correction is required.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/              Examiner, Art Unit 2654